


110 HR 3438 IH: Bullying and Gang Reduction for

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3438
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 Bordallo, Mr. Boucher,
			 Mr. Cohen,
			 Mr. Davis of Illinois,
			 Mr. Al Green of Texas,
			 Mr. Hare, Mr. Hinojosa, Mr.
			 Holt, Ms. Jackson-Lee of
			 Texas, Mr. Ortiz,
			 Ms. Slaughter, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Safe and Drug-Free Schools and Communities
		  Act to authorize the use of grant funds for gang prevention, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bullying and Gang Reduction for
			 Improved Education Act.
		2.Amendments to
			 Safe and Drug-Free Schools and Communities Act
			(a)FindingsThe
			 Safe and Drug-Free Communities Act (part A of title IV of the Elementary and
			 Secondary Education Act of 1965) is amended by inserting after section 4001 (20
			 U.S.C. 7101) the following:
				
					4001A.FindingsCongress finds the following:
						(1)Bullying among children is aggressive
				behavior that is intentional, often involves an imbalance of power or strength,
				and is typically repeated over time.
						(2)A child who is
				being bullied or harassed often has a hard time defending himself or
				herself.
						(3)Bullying can take many forms, including
				hitting or punching; teasing or name-calling; intimidation through gestures or
				social exclusion; and sending insulting, threatening, or offensive messages via
				e-mail, instant messaging, SMS, telephone, or any other electronic messaging
				system.
						(4)There is no single
				cause of bullying among children; rather, individual, familial, peer, school,
				and community factors may place a child or youth at risk of bullying his or her
				peers.
						(5)A majority of
				parents, students, and educators report that bullying and harassment are issues
				of major concern.
						(6)Research indicates
				that children and youth with disabilities or special needs and children and
				youth who are lesbian, gay, bisexual, or trans-gender, or who are perceived to
				be so, face a higher risk of being bullied than other children.
						(7)Overweight and
				obese school-aged children are more likely to be both victims and perpetrators
				of bullying behaviors than their non-overweight peers.
						(8)Weight-based
				teasing is consistently associated with low body satisfaction, low self-esteem,
				depressive symptoms, and thinking about or attempting suicide.
						(9)Research indicates that adolescents in
				unsafe neighborhoods engage in less physical activity than their peers; and
				that intense physical activity programs can not only improve health and reduce
				obesity, they can also have positive effects on academic achievement.
						(10)Children and
				youth who are bullied are more likely than other children to be depressed,
				lonely, or anxious; have low self-esteem; be absent from school; suffer colds,
				coughs, and sore throats; and think about suicide.
						(11)Bullying can be a
				sign of other serious antisocial behavior or violent behavior or both.
						(12)Children and
				youth who frequently bully their peers are more likely than their peers to get
				into frequent fights, be injured in a fight, vandalize or steal property, drink
				alcohol, smoke, be truant from school, drop out of school, and carry a weapon.
						(13)Harassment and
				bullying have been linked to 75 percent of school shooting incidents, including
				the fatal shootings at Columbine High School in Colorado, Santana High School
				in California, and the Virginia Polytechnic Institute and State University
				(Virginia Tech).
						(14)Gang involvement
				and exposure to peer violence greatly increases a youth’s likelihood of
				engaging in violent behavior.
						(15)Youth who have
				been involved in gang activity and violent behavior have a significantly
				greater chance of continuing to be involved in criminal behavior as adults.
						(16)Ninety-one percent of students who are not
				involved with gangs report that they expect to complete high school, yet only
				seventy-five percent of gang-involved youths expect to finish high school.
						(17)Children from
				areas with significant gang influence or activity struggle with strategies to
				maintain their safety and report weighing the benefits and costs of avoiding
				gangs or engaging with them.
						(18)Repeated exposure to violence is a cause of
				childhood trauma, depression, anxiety, post-traumatic stress, aggression,
				violence, and other serious behavioral problems.
						(19)Bullying, harassment, and gang-related
				activity have serious safety consequences for schools and the students who
				attend them: thirty-nine percent of middle schoolers and thirty-six percent of
				high schoolers say they don’t feel safe at school.
						(20)The stresses of being bullied, harassed, or
				involved with a gang can interfere with a student’s engagement in school and
				can negatively impact student learning.
						(21)Research
				indicates that bullying at school can be significantly reduced through
				comprehensive, school-wide programs designed to change norms for behavior.
						(22)Evaluations of
				school-based gang prevention and education programs show that they can reduce
				delinquency and gang activity and increase commitment to peers and law
				enforcement.
						.
			(b)PurposeSection
			 4002 (20 U.S.C. 7102) of that Act is amended—
				(1)in the matter
			 preceding paragraph (1)—
					(A)by striking
			 violence and inserting violence, bullying, harassment,
			 and gangs; and
					(B)by inserting after
			 supports student academic achievement the following: and
			 facilitates healthy, physically active lifestyles;
					(2)in paragraph (1)
			 by striking drug and violence prevention and inserting
			 drug, violence, bullying, and gang prevention;
				(3)in paragraph (2) by striking drug and
			 violence prevention both places such term appears and inserting
			 drug, violence, bullying, and gang prevention; and
				(4)in paragraph (4)—
					(A)by striking
			 drug and violence prevention and inserting drug, violence,
			 bullying, and gang prevention; and
					(B)by striking drug use and
			 violence and inserting drug use, violence, bullying, and
			 gangs.
					(c)Reservation of
			 State funds for safe and drug-free schoolsSection 4112 of that
			 Act (20 U.S.C. 7112) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2), in the matter preceding
			 subparagraph (A), by striking drug use and violence and inserting
			 drug use, violence, bullying, and gangs;
					(B)in paragraph (3) by striking drug and
			 violence prevention both places such term appears and inserting
			 drug, violence, bullying, and gang prevention; and
					(C)in paragraph
			 (5)—
						(i)in the matter preceding subparagraph (A) by
			 striking drug and violence prevention and inserting drug,
			 violence, bullying, and gang prevention;
						(ii)in
			 subparagraph (A) by striking violence and inserting
			 violence, bullying, and gangs; and
						(iii)in each of subparagraphs (B) and (C) by
			 striking drug and violence prevention and inserting drug,
			 violence, bullying, and gang prevention; and
						(2)in subsection
			 (c)—
					(A)in paragraph
			 (2)(D)—
						(i)in each of clauses (i) and (iii) by
			 striking drug and violence prevention inserting drug,
			 violence, bullying, and gang prevention; and
						(ii)in
			 clause (ii) by striking violence that is associated and
			 inserting violence, bullying, and gangs that are associated;
			 and
						(B)in paragraph (3)(B)—
						(i)in clause (ii) by striking violence
			 and drug-related and inserting violence, bullying, gang, and
			 drug-related; and
						(ii)in
			 clause (iv) by striking drug use and violence and inserting
			 drug use, violence, and gangs.
						(d)State
			 applicationSection 4113 of
			 that Act (20 U.S.C. 7113) is amended in subsection (a)—
				(1)in each of paragraphs (4) and (5) by
			 striking drug and violence prevention and inserting drug,
			 violence, bullying, and gang prevention;
				(2)in paragraph
			 (9)—
					(A)in the matter
			 preceding subparagraph (A) by striking drug and violence
			 prevention and inserting drug, violence, bullying, and gang
			 prevention; and
					(B)in subparagraph (A) by striking the term
			 drug use and violence and inserting drug use, violence, and
			 gangs;
					(3)in paragraph (10) by striking drug
			 and violence prevention both places such term appears and inserting
			 drug, violence, bullying, and gang prevention; and
				(4)in paragraph (14) by striking drug
			 and violence prevention and inserting drug, violence, bullying,
			 and gang prevention.
				(e)Local
			 educational agency programSection 4114 of that Act (20 U.S.C.
			 7114) is amended—
				(1)in subsection (a)(1), in the matter
			 preceding subparagraph (A), by striking drug and violence
			 prevention and inserting drug, violence, bullying, harassment,
			 and gang prevention;
				(2)in subsection (c)(1)(A) by striking
			 drug and violence prevention and inserting drug, violence,
			 bullying, and gang prevention; and
				(3)in subsection (d)—
					(A)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A), and in subparagraph (A), by striking
			 drug and violence prevention and inserting drug, violence,
			 bullying, and gang prevention;
						(ii)in
			 subparagraph (B), in the matter preceding clause (i), and in clause (i), by
			 striking drug and violence prevention and inserting drug,
			 violence, bullying, and gang prevention; and
						(iii)in subparagraph (D), by striking drug
			 and violence prevention and inserting drug, violence, bullying,
			 and gang prevention; and
						(B)in paragraph
			 (6)—
						(i)by striking drug and violence
			 prevention and inserting drug, violence, bullying, and gang
			 prevention; and
						(ii)by
			 striking acts of violence and inserting acts of violence,
			 bullying, and gangs.
						(f)Authorized
			 activitiesSection 4115 of that Act (20 U.S.C. 7115) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A)—
							(I)by striking violence and illegal drug
			 use both places such term appears and inserting violence,
			 bullying, gangs, and illegal drug use; and
							(II)by striking
			 drug and violence prevention and inserting drug, violence,
			 bullying, and gang prevention; and
							(ii)in subparagraph (C) by striking
			 violence and illegal drug use and inserting violence,
			 bullying, gangs, and illegal drug use; and
						(B)in paragraph (2)(A) by striking
			 violence and illegal drug use and inserting violence,
			 bullying, gangs, and illegal drug use;
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)(C)—
						(i)in
			 clause (i) by striking violence and inserting violence,
			 bullying, and gangs; and
						(ii)in clause (ii) by striking drug use
			 and violence and inserting drug use, violence, bullying, and
			 gangs; and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A)—
							(I)in
			 clause (i) by striking violence and inserting violence
			 and gangs;
							(II)in clause (vi) by
			 striking and at the end;
							(III)in clause (vii)
			 by striking the period at the end and inserting a semicolon; and
							(IV)by adding at the
			 end the following:
								
									(viii)teach students the appropriate steps to
				take to address bullying when it happens to themselves or others; and
									(ix)promote safe passage to and from schools on
				foot and by
				bicycle.
									;
							(ii)in subparagraph (B)—
							(I)by striking drug and violence
			 prevention and inserting drug, violence, bullying, and gang
			 prevention; and
							(II)by striking
			 violence and illegal use of drugs both places such term appears
			 and inserting violence, bullying, gangs, and illegal use of
			 drugs;
							(iii)in each of subparagraphs (C) and (D) by
			 striking drug and violence prevention and inserting drug,
			 violence, bullying, and gang prevention; and
						(iv)in subparagraph (E)—
							(I)in the matter preceding clause (i) by
			 striking Drug and violence prevention and inserting Drug,
			 violence, bullying, and gang prevention;
							(II)in clause (i) by
			 striking violence and illegal drug use and inserting
			 violence, bullying, gangs, and illegal drug use;
							(III)in clause (v) by
			 inserting and programs embodied by the safe routes to school program
			 under section 1404 of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (23 U.S.C. 402 note; 119 Stat. 1228)
			 before the period at the end;
							(IV)in clause (vi) by striking drug and
			 violence prevention each place such term appears and inserting
			 drug, violence, bullying, and gang prevention;
							(V)in clause (vii)—
								(aa)by
			 striking illegal drug use and violence and inserting
			 violence, gangs, and illegal drug use; and
								(bb)by
			 striking violence and illegal drug use and inserting
			 violence, gangs, and illegal drug use;
								(VI)in clause (ix) by striking violent
			 or drug abusing students and inserting violent, bullying,
			 gang-affiliated, or drug abusing students;
							(VII)in clause (x) by striking violent
			 behavior and illegal use of drugs and inserting violent
			 behavior, bullying, gang affiliation, and illegal use of drugs;
							(VIII)in clause (xi)
			 by striking violence and illegal drug use and inserting
			 violence, gangs, and illegal drug use;
							(IX)in clause (xii)
			 by striking Drug and violence prevention and inserting
			 Drug, violence, bullying, and gang prevention;
							(X)in clause
			 (xiii)—
								(aa)by
			 striking violence prevention and education programs and
			 inserting violence, bullying, and gang prevention and education
			 programs; and
								(bb)by
			 striking resolve conflicts without violence and inserting
			 resolve conflicts without violence, bullying, or gangs;
								(XI)in clause (xv) by striking major
			 accident, or a drug-related incident and inserting major
			 accident, bullying incident, gang-related incident, or drug-related
			 incident;
							(XII)in clause (xvii)
			 by striking drug and violence prevention and inserting
			 drug, violence, bullying, and gang prevention;
							(XIII)in clause (xviii) by striking safety
			 hotline and inserting safety, bullying prevention, and gang
			 prevention hotline; and
							(XIV)by adding at the
			 end the following:
								
									(xxiii)Programs that address the causes and
				consequences of bullying and harassment and that train teachers,
				administrators, counselors, school psychologists, school social workers,
				para-professionals, and other school employees including bus drivers regarding
				strategies to prevent bullying and harassment and to effectively intervene when
				such incidents occur.
									;
				and
							(C)by adding at the
			 end the following:
						
							(3)Encouragement of
				certain programsThe
				Secretary shall strive to ensure that all applicants and recipients of funds
				under this part are made aware of and understand how to access programs that
				are rated as effective, exemplary, or
				promising by the Office of Juvenile Justice and Delinquency
				Prevention of the Department of
				Justice.
							;
				and
					(3)in subsection (d) by striking drug
			 and violence prevention and inserting drug, violence, bullying,
			 and gang prevention.
				(g)ReportingSection 4116 of that Act (20 U.S.C. 7116)
			 is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (B) by striking drug and violence prevention and
			 inserting drug, violence, bullying, and gang prevention;
			 and
						(ii)in subparagraph (C) by striking
			 violence and drug prevention and inserting drug,
			 violence, bullying, and gang prevention; and
						(B)in paragraph (2)(B) by striking drug
			 use and violence and inserting drug use, violence, and
			 gangs; and
					(2)in subsection
			 (b)(1) by striking violence and drug prevention and inserting
			 drug, violence, bullying, and gang prevention.
				(h)Federal
			 activitiesSection 4121 of
			 that Act (20 U.S.C. 7131) is amended in subsection (a)—
				(1)in the matter
			 preceding paragraph (1) by striking illegal use of drugs and
			 violence and inserting violence, bullying, gang activity, and
			 illegal drug use;
				(2)in paragraph (1)
			 by striking drug and violence prevention and inserting
			 drug, violence, bullying, and gang prevention;
				(3)in paragraph (2), in the matter preceding
			 subparagraph (A) and in subparagraph (A), by striking drug and violence
			 prevention and inserting drug, violence, bullying, and gang
			 prevention;
				(4)in paragraph (4)
			 by striking violence prevention and education and inserting
			 violence, bullying, and gang prevention and education;
				(5)in paragraph (5) by striking drug and
			 violence prevention and inserting drug, violence, bullying, and
			 gang prevention; and
				(6)in
			 each of paragraphs (6) and (8) by striking drug and violence
			 problems and inserting drug, violence, bullying, and gang
			 problems.
				(i)Impact
			 evaluationSection 4122 of
			 that Act (20 U.S.C. 7132) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1) by striking violence and illegal drug use
			 and inserting violence, bullying, gangs, and illegal drug use;
			 and
					(B)in paragraph (2) by striking and
			 school violence and inserting school violence, gang
			 activity,;
					(2)in subsection (b)
			 by striking illegal drug use and violence and inserting
			 violence, gangs, and illegal drug use; and
				(3)in subsection (c)
			 by striking drug use and violence and inserting drug use,
			 violence, bullying, and gangs.
				(j)Safe and
			 drug-free schools and communities advisory committeeSection 4124
			 of that Act (20 U.S.C. 7134) is amended—
				(1)in subsection (a),
			 in each of paragraphs (1)(B) and (3), by striking substance abuse and
			 violence prevention and inserting violence, bullying, gang, and
			 substance abuse prevention; and
				(2)in subsection
			 (b)(4)(A)(i) by striking substance abuse and violence problem
			 and inserting violence, bullying, gang, and substance abuse
			 problem.
				(k)School security
			 technology and resource centerSection 4127 of that Act (20
			 U.S.C. 7137) is amended in subsection (c) by striking school violence
			 research and inserting school violence, bullying, harassment,
			 and gang research.
			(l)National center
			 for school and youth safetySection 4128 of that Act (20 U.S.C.
			 7138) is amended in subsection (b)—
				(1)in paragraph (2)
			 by striking such as substance abuse and inserting such as
			 bullying, substance abuse; and
				(2)in
			 paragraph (4) by striking school violence prevention and
			 inserting school violence, bullying, harassment, and gang
			 prevention.
				(m)Mentoring
			 programsSection 4130 of that Act (20 U.S.C. 7140) is
			 amended—
				(1)in
			 subsection (a)(2)(B)—
					(A)by redesignating
			 clauses (ii) and (iii) as (iii) and (iv), respectively; and
					(B)by inserting after
			 clause (i) the following:
						
							(ii)a
				park and recreation agency of a unit of local
				government;
							;
				and
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)(B)—
						(i)in
			 clause (iv) by striking violence, use of dangerous weapons and
			 inserting violence, bullying, harassment, gangs, use of dangerous
			 weapons; and
						(ii)by
			 inserting after clause (vi) the following:
							
								(vii)Encourage participation in regular physical
				activity and developments of habits that promote life-long physical
				fitness.
								.
						(B)in paragraph
			 (5)(B)(i) by striking schools with violence problems and
			 inserting schools with violence, bullying, or gang
			 problems.
					(n)DefinitionsSection
			 4151 of that Act (20 U.S.C. 7161) is amended—
				(1)in paragraph
			 (3)—
					(A)in the heading by
			 striking Drug and violence
			 prevention and inserting Drug, violence, bullying, and gang
			 prevention;
					(B)in the matter
			 preceding subparagraph (A) by striking drug and violence
			 prevention and inserting drug, violence, bullying, and gang
			 prevention; and
					(C)in subparagraph (B)
			 by striking with respect to violence and inserting with
			 respect to violence, bullying, and gangs; and
					(2)in each of
			 paragraphs (6) and (7) by striking violent behavior and
			 inserting violent or gang behavior.
				(o)Message and
			 materialsSection 4152 of that Act (20 U.S.C. 7162) is amended in
			 subsection (a)—
				(1)by
			 striking Drug and violence prevention and inserting Drug,
			 violence, bullying, harassment, and gang prevention; and
				(2)by striking
			 acts of violence and inserting acts of violence,
			 bullying, harassment, and gangs.
				
